DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05-20-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolsrud (U.S. Pub. No. 2019/0058617) and further in view of Yoshino (U.S. Pub. No. 2019/0110119).
Regarding claim 1, Kolsrud teaches an electronic device (112) (fig. 1-1, 1-2), comprising: a connector (104/114) (fig. 1-1);  and a communication circuit (156/102-1) configured to receive a frequency modulation (FM) and/or a digital multimedia broadcasting (DMB) (page 1, par [0002-0003, 0005]) (see  radio frequency (RF) wireless signal reception (e.g., for frequency modulation (FM) wireless signals) by unifying an antenna with a cabling apparatus that includes audio wires, and people play media, such as audio or video, using electronic devices ), wherein at least two ground pins (SBU1/SBU2)/(402-1/402-2) among a plurality of ground pins (404) included in the connector are set as pins positioned to contact at least one antenna pin (SBU1/402-1/116) included in a connector (104) of an audio-purpose external electronic device (108/102-1) based on the connector (114/104) of the electronic device (112) being connected with the connector of the audio-purpose external electronic device (102-1) including an audio codec (608) (fig. 1-1, 2-7, page 1-3,  7-8, , par [0008, 0023-0025, 0029-0030, 0034, 0045, 0056, 0058-0059, 0066]) (see an audio codec, and the electronic device 112 also includes components to receive or facilitate reception of radio wireless signals, such as the radio wireless signal 118-1.  These components can include, in addition to the communication processor 170, a connector interface controller 172, switching circuitry 174, and a cabling connector 114.  The switching circuitry 174 is coupled between the cabling connector 114 and the connector interface controller 172.  The connector interface controller 172 can include, or can be communicatively coupled to, a radio receiver, an analog audio codec, and so forth, as described below with reference to FIG. 7.  The connector interface controller 172 includes logic to control the switching circuitry 174 based on a device connector 104 that is inserted into the cabling connector 114.  The cabling connector 114 can comprise a female interface or receptacle that is configured to accept the device connector 104 to establish an electrical connection there between across one or more pins (e.g., contacts) (not shown in FIG. 1).  These pins can comport with a USB Type-C protocol as described with reference to FIGS. 4 and 7.  The connector interface controller 172, the switching circuitry 174, and the cabling connector 114 can individually or jointly be configured to enable the electronic device 112 to operate with an apparatus implementing antenna and cabling unification. The cabling connector includes multiple pins configured to couple the electronic device to a device connector of an external cabling apparatus). 

▪	Still regarding claim 1, Kolsrud teaches an electronic device (112) (fig. 1-1, 1-2), comprising: a connector (104/114) (fig. 1-1);  and a communication circuit (156/102-1), and wherein at least two ground pins (SBU1/SBU2)/(402-1/402-2) among a plurality of ground pins (404) included in the connector are set as pins positioned to contact at least one antenna pin (SBU1/402-1/116) included in a connector (104) of an audio-purpose external electronic device (108/102-1) based on the connector (114/104). (See previous rejection above).
Kolsrud teaches also teaches the newly added “the at least two ground pins are positioned outermost among a plurality of pins in the connector” (see fig. 4-6, page 7, par [0056-0057]) (see device connector (104) with two ground pins (GND) are positioned outermost among a plurality of pins in the connector (104) USB Type-C plug 406 that comports with a Universal Serial Bus (USB) specification for a Type-C connector is depicted in FIG. 4.  The USB Type-C plug 406 includes 24 pins arranged in two columns identified as "A" or "B" (where the two columns can be two rows in a different orientation).  Four pins can correspond to a ground return (GND), and four pins can correspond to 
voltage-supplied bus power (VBUS)).
	Kolsrud teaches also teaches a plurality of ground pins (404) included in the connector are set as pins positioned to contact at least one antenna pin (SBU1/402-1/116) included in a connector (104). 
But Kolsrud is not clearly teaches the newly added limitation of the connector are set as pins positioned to contact at least two antenna pins included in a connector. 
However, Yoshino teaches a mobile terminal such as a smartphone or a tablet and uses a connector specified by a USB Type-C standard as a connector (fig. 3A-B, page 2, par [0034]), and .
a plurality of ground pins (A1, A12, B1 and B12)), and the at least two ground pins (A1 and A12) or (B1 and B12) are positioned outermost among a plurality of pins in the connector (fig. 3A-B, 14, page 2-3, par [0040-0067]).  
	Yoshino teaches a plurality of ground pins included in the connector (PL4) are set as pins positioned to contact at least two antenna pins (B1 and A1) included in a connector (PL4) (fig. 14, antenna 19 is connecting with two pins (B1 and A1), page 7, par [0119-0120]) (see the antenna signal input line 19 is connected to both of the pins A1 and B1 of the plug PL4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Kolsrud with Yoshino, in order to provide the configuration of the cable.  The conversion cable described above has a configuration in which the jack 11 and the plug PL3 are connected to each other through the cable.  On the other hand, the plug PL4 is configured such that no jack 11 (detection switch 13) is provided.  The pins A5 (CC) and 
B5 (VCONN) of the plug PL4 are mutually connected to the pins A12 (GND) and B12 (GND) of the plug PL4 in order to recognize the audio adapter accessory mode, and the RF line for an antenna input use is connected to the pins A1 and B1. Alternatively, the RF line can be connected to one of the pins A1 and B1 for detecting cable easier (see suggested by Yoshino on 7, page 7, par [0119, 0121]).

Regarding claim 10, Kolsrud teaches an audio-purpose external electronic device (102/102-1) (fig. 1-1, 1-2, 5-7), comprising: a connector (104) (fig. 1-1, 1-2); an audio signal unit including an audio codec (608/608-1, 708) (fig. 6-7, page 8-9, par [0066, 0068-0069, 0073]) (see audio codec circuitry 608 and audio codec circuitry 708]);  and an antenna unit (116) including an antenna pad connected to an antenna signal line (116-SBU1/402-1/402-2) (fig. 4-6), wherein at least one ground pin (404) among a plurality of ground pins (404s/402-2) included in the connector (104) is connected to the antenna pad of the antenna unit to configure the at least one ground pin to be used as an antenna pin (SBU1/402-1) (fig. 4-6, page 7, par [0058-0059]) (see the first terminal node 402-1 that is tied to the antenna 116 can correspond to, or be coupled to, a first sideband use contact (e.g., an SBU1 or SBU_A pin), and The second terminal node 402-2 that is tied to the ground node 404 can correspond to, or be coupled to, a second sideband use contact (e.g., an SBU2 or SBU_B pin).  Alternatively, the sideband use pins 
(SBU1 and SBU2) can be swapped such that the first terminal node 402-1 that is tied to the antenna 116 corresponds to the second sideband use contact (e.g., the SBU2 or SBU_B pin) and the second terminal node 402-2 that is tied to the ground node 404 corresponds to the first sideband use contact (e.g., the SBU1 or SBU_A pin (see fig. 4-5), and the electronic device 112 is configured to determine that one 
of the first terminal node 402-1 (e.g., the SBU1 pin) or the second terminal node 402-2 (e.g., the SBU2 pin) is coupled to an antenna if the electronic device 112 detects that one (but not both) of the sideband use pins is grounded.).  

▪	Still regarding claim 10, Kolsrud teaches an electronic device (112) (fig. 1-1, 1-2), comprising: a connector (104/114) (fig. 1-1);  and a communication circuit (156/102-1), and wherein at least two ground pins (SBU1/SBU2)/(402-1/402-2) among a plurality of ground pins (404) included in the connector are set as pins positioned to contact at least one antenna pin (SBU1/402-1/116) included in a connector (104) of an audio-purpose external electronic device (108/102-1) based on the connector (114/104). (See previous rejection above).
Kolsrud teaches also teaches the newly added “the at least two ground pins are positioned outermost among a plurality of pins in the connector” (see fig. 4-6, page 7, par [0056-0057]) (see device connector (104) with two ground pins (GND) are positioned outermost among a plurality of pins in the connector (104) USB Type-C plug 406 that comports with a Universal Serial Bus (USB) specification for a Type-C connector is depicted in FIG. 4.  The USB Type-C plug 406 includes 24 pins arranged in two columns identified as "A" or "B" (where the two columns can be two rows in a different orientation).  Four pins can correspond to a ground return (GND), and four pins can correspond to 
voltage-supplied bus power (VBUS)).
	Kolsrud teaches also teaches a plurality of ground pins (404) included in the connector are set as pins positioned to contact at least one antenna pin (SBU1/402-1/116) included in a connector (104). 
But Kolsrud is not clearly teaches the newly added limitation of the connector are set as pins positioned to contact at least two antenna pins included in a connector. 
However, Yoshino teaches a mobile terminal such as a smartphone or a tablet and uses a connector specified by a USB Type-C standard as a connector (fig. 3A-B, page 2, par [0034]), and .
a plurality of ground pins (A1, A12, B1 and B12)), and the at least two ground pins (A1 and A12) or (B1 and B12) are positioned outermost among a plurality of pins in the connector (fig. 3A-B, 14, page 2-3, par [0040-0067]).  
	Yoshino teaches a plurality of ground pins included in the connector (PL4) are set as pins positioned to contact at least two antenna pins (B1 and A1) included in a connector (PL4) (fig. 14, antenna 19 is connecting with two pins (B1 and A1), page 7, par [0119-0120]) (see the antenna signal input line 19 is connected to both of the pins A1 and B1 of the plug PL4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Kolsrud with Yoshino, in order to provide the configuration of the cable.  The conversion cable described above has a configuration in which the jack 11 and the plug PL3 are connected to each other through the cable.  On the other hand, the plug PL4 is configured such that no jack 11 (detection switch 13) is provided.  The pins A5 (CC) and 
B5 (VCONN) of the plug PL4 are mutually connected to the pins A12 (GND) and B12 (GND) of the plug PL4 in order to recognize the audio adapter accessory mode, and the RF line for an antenna input use is connected to the pins A1 and B1. Alternatively, the RF line can be connected to one of the pins A1 and B1 for detecting cable easier (see suggested by Yoshino on 7, page 7, par [0119, 0121]).

Regarding claim 16, Kolsrud teaches a method of receiving an antenna signal by an electronic device (112) (fig. 1-1, 1-2), the method comprising: based on an audio-purpose external electronic device (102/102-1) being connected to a connector (114) of the electronic device (112) (fig. 1-1, 1-2), and an application corresponding to the audio-purpose external electronic device (102) running (fig. 1-1, 1-2, page 4, par [0039]) (see one cabling connector 114 to accept a device connector 104 of the electronic device 112, such as a user interface associated with an operating system, program, or application), activating a communication circuit configured to receive a frequency modulation (FM) and/or a digital multimedia broadcasting (DMB) included in the electronic device (112/102) to connect at least two ground pins (SBU1/SBU2)/(402-1/402-2) among a plurality of ground pins (404) included in the connector (114) to the communication circuit (156/608/708) (fig. 4-6, page 1, par [0002-0003, 0005, 0008, 0023-0025, 0029-0031, 0034, 0045, 0056, 0058-0059, 0066])
 (see  radio frequency (RF) wireless signal reception (e.g., for frequency modulation (FM) wireless signals) by unifying an antenna with a cabling apparatus that includes audio wires, and people play media, such as audio or video, using electronic devices, and
 the first terminal node 402-1 that is tied to the antenna 116 can correspond to, or be coupled to, a first sideband use contact (e.g., an SBU1 or SBU_A pin), and The second terminal node 402-2 that is tied to the ground node 404 can correspond to, or be coupled to, a second sideband use contact (e.g., an SBU2 or SBU_B pin).  Alternatively, the sideband use pins (SBU1 and SBU2) can be swapped such that the first terminal node 402-1 that is tied to the antenna 116 corresponds to the second sideband use contact (e.g., the SBU2 or SBU_B pin) and the second terminal node 402-2 that is tied to the ground node 404 corresponds to the first sideband use contact (e.g., the SBU1 or SBU_A pin (see fig. 4-5), and the electronic device 112 is configured to determine that one of the first terminal node 402-1 (e.g., the SBU1 pin) or the second terminal node 402-2 (e.g., the SBU2 pin) is coupled to an antenna if the electronic device 112 detects that one (but not both) of the sideband use pins is grounded);  
and receiving the antenna signal (116) from the audio-purpose external electronic device (102/104) via at least one ground pin (404) among the at least two ground pins (SBU1/SBU2)/(402-1/402-2) (fig. 4-6, page 7, par [0058-0059]) 
(see the first terminal node 402-1 that is tied to the antenna 116 can correspond to, or be coupled to, a first sideband use contact (e.g., an SBU1 or SBU_A pin), and The second terminal node 402-2 that is tied to the ground node 404 can correspond to, or be coupled to, a second sideband use contact (e.g., an SBU2 or SBU_B pin).  Alternatively, the sideband use pins 
(SBU1 and SBU2) can be swapped such that the first terminal node 402-1 that is tied to the antenna 116 corresponds to the second sideband use contact (e.g., the SBU2 or SBU_B pin) and the second terminal node 402-2 that is tied to the ground node 404 corresponds to the first sideband use contact (e.g., the SBU1 or SBU_A pin (see fig. 4-5).

▪ 	Still regarding claim 16, Kolsrud teaches an electronic device (112) (fig. 1-1, 1-2), comprising: a connector (104/114) (fig. 1-1);  and a communication circuit (156/102-1), and wherein at least two ground pins (SBU1/SBU2)/(402-1/402-2) among a plurality of ground pins (404) included in the connector are set as pins positioned to contact at least one antenna pin (SBU1/402-1/116) included in a connector (104) of an audio-purpose external electronic device (108/102-1) based on the connector (114/104). (See previous rejection above).
Kolsrud teaches also teaches the newly added “the at least two ground pins are positioned outermost among a plurality of pins in the connector” (see fig. 4-6, page 7, par [0056-0057]) (see device connector (104) with two ground pins (GND) are positioned outermost among a plurality of pins in the connector (104) USB Type-C plug 406 that comports with a Universal Serial Bus (USB) specification for a Type-C connector is depicted in FIG. 4.  The USB Type-C plug 406 includes 24 pins arranged in two columns identified as "A" or "B" (where the two columns can be two rows in a different orientation).  Four pins can correspond to a ground return (GND), and four pins can correspond to 
voltage-supplied bus power (VBUS)).
	Kolsrud teaches also teaches a plurality of ground pins (404) included in the connector are set as pins positioned to contact at least one antenna pin (SBU1/402-1/116) included in a connector (104). 
But Kolsrud is not clearly teaches the newly added limitation of the connector are set as pins positioned to contact at least two antenna pins included in a connector. 
However, Yoshino teaches a mobile terminal such as a smartphone or a tablet and uses a connector specified by a USB Type-C standard as a connector (fig. 3A-B, page 2, par [0034]), and 
a plurality of ground pins (A1, A12, B1 and B12)), and the at least two ground pins (A1 and A12) or (B1 and B12) are positioned outermost among a plurality of pins in the connector (fig. 3A-B, 14, page 2-3, par [0040-0067]).  
	Yoshino teaches a plurality of ground pins included in the connector (PL4) are set as pins positioned to contact at least two antenna pins (B1 and A1) included in a connector (PL4) (fig. 14, antenna 19 is connecting with two pins (B1 and A1), page 7, par [0119-0120]) (see the antenna signal input line 19 is connected to both of the pins A1 and B1 of the plug PL4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Kolsrud with Yoshino, in order to provide the configuration of the cable.  The conversion cable described above has a configuration in which the jack 11 and the plug PL3 are connected to each other through the cable.  On the other hand, the plug PL4 is configured such that no jack 11 (detection switch 13) is provided.  The pins A5 (CC) and 
B5 (VCONN) of the plug PL4 are mutually connected to the pins A12 (GND) and B12 (GND) of the plug PL4 in order to recognize the audio adapter accessory mode, and the RF line for an antenna input use is connected to the pins A1 and B1. Alternatively, the RF line can be connected to one of the pins A1 and B1 for detecting cable easier (see suggested by Yoshino on 7, page 7, par [0119, 0121]).

Regarding claim 3, Kolsrud teaches wherein at least two ground pins (SBU1/SBU2)/(402-1/402-2) among the plurality of ground pins (404) disposed at least two pins apart from a plurality of signal transmission/reception pins (402-3/402-4, 110-1/110-2) (fig. 4-6), and/or a plurality of power supply pins (110-3/VBUS) among the plurality of pins included in the connector (104) are configured to be used as pins (SBUS1) for antenna (116) signal reception (fig. 1-1, 1-2, 4-7, page 7-8, par [0056-0066]) (see the antenna 116 is coupled to the SBU1 pin.  Alternatively, the antenna 116 can be coupled to the SBU2 pin.  Further, the antenna 116 can instead be coupled to both the SBU1 and the SBU2 pins, or the antenna 116 can be coupled to either the SBU1 pin or the SBU2 pin). 
 
Regarding claim 4, Kolsrud teaches wherein at least two ground pins (SBU1/SBU2)/(402-1/402-2) among the plurality of ground pins (404) include at least one ground pin among a plurality of ground pins arranged at a top and at least one ground pin among a plurality of ground pins arranged at a bottom (fig. 4-6),  among the plurality of pins of the connector (104) (fig. 4-6, page 7, par [0057]) (see the USB 
Type-C plug 406 includes 24 pins arranged in two columns identified as "A" or "B" (where the two columns can be two rows in a different orientation).  Four pins can correspond to a ground return (GND), and four pins can correspond to voltage-supplied bus power (VBUS).  Eight pins can correspond to "super-speed" differential communication lines for transmission or reception with two differential RX/TX pairs of such pins (SSTXp1, SSTXn1, SSRXp1, SSRXn1, SSRXn2, SSRXp2, SSTXn2, and SSTXp2, due to the reversal feature of the connector)). 
 
Regarding claim 5, Kolsrud teaches wherein at least two ground pins (404/(SBU1/SBU2)/(402-1/402-2)) among the plurality of ground pins (404s) are connected with a ground pin of the electronic device (112) via an inductor (cable/wire) to configure the at least two ground pins (- GND SENSE) to be used as pins (716-3/((SBU1/SBU2)/(402-1/402-2)) for antenna signal reception and pins for grounding ((SBU1/SBU2)/(402-1/402-2)) (fig. 4-7, page 7, par [0056-0059]) (see the electronic device 112 may sense that one or more pins are grounded and may conclude based on the ground sensing that another, non-grounded pin is coupled to an antenna.  For instance, in one implementation, the electronic device 112 is configured to determine that one of the first terminal node 402-1 (e.g., the SBU1 pin) or the second terminal node 402-2 (e.g., the SBU2 pin) is coupled to an antenna if the electronic device 112 detects that one (but not both) of the sideband use pins is grounded.  This is described further with reference to FIG. 7).

Regarding claim 6, Kolsrud teaches comprising a processor (158) (fig. 1-2), wherein based on the audio-purpose external electronic device (102-1) being connected to the connector (104) (fig. 1-1, 1-2), and an application corresponding to the audio-purpose external electronic device (102) running (fig. 1-1, 1-2, page 4, par [0039]) (see one cabling connector 114 to accept a device connector 104 of the electronic device 112, such as a user interface associated with an operating system, program, or application), the processor is configured to activate the communication circuit to connect the at least two ground pins ((SBU1/SBU2)/(402-1/402-2)) among the plurality of ground pins included in the connector (104) to the communication circuit (608-1) and to receive an antenna signal (116) from the audio-purpose external electronic device (102) via the at least two ground pins ((SBU1/SBU2)/(402-1/402-2)) ( fig. 4-7, page 7, par [0056-0059]) (see the electronic device 112 may sense that one or more pins are grounded and may conclude based on the ground sensing that another, non-grounded pin is coupled to an antenna.  For instance, in one implementation, the electronic device 112 is configured to determine that one of the first terminal node 402-1 (e.g., the SBU1 pin) or the second terminal node 402-2 (e.g., the SBU2 pin) is coupled to an antenna if the electronic device 112 detects that one (but not both) of the sideband use pins is grounded.  This is described further with reference to FIG. 7, and Eight pins can correspond to "super-speed" differential communication lines for transmission or reception with two differential RX/TX pairs of such pins (SSTXp1, SSTXn1, SSRXp1, SSRXn1, SSRXn2, SSRXp2, SSTXn2, and SSTXp2, due to the reversal feature of the connector).  Additionally, four pins can correspond to differential signaling with one differential pair of such pins (DP, DN, DN, and DP, due to the reversal feature of the connector).  Two pins can correspond to a configuration channel (CC1 and CC2).  And two pins can correspond to "sideband use" (SBU1 and SBU2).  Thus, the USB Type-C plug 406 can provide at least one connection mechanism for comporting with a Universal Serial Bus (USB) Type-C protocol. ). 
But Kolsrud is not clearly teaches the newly added limitation of the connector are set as pins positioned to contact at least two ground pins included in a connector. 
 However, Yoshino teaches a mobile terminal such as a smartphone or a tablet and uses a connector specified by a USB Type-C standard as a connector (fig. 3A-B, page 2, par [0034]), and 
a plurality of ground pins (A1, A12, B1 and B12)), and the at least two ground pins (A1 and A12) or (B1 and B12) are positioned outermost among a plurality of pins in the connector (fig. 3A-B, 14, page 2-3, par [0040-0067]).  
	Yoshino teaches a plurality of ground pins included in the connector (PL4) are set as pins positioned to contact at least two antenna pins (B1 and A1) included in a connector (PL4) (fig. 14, antenna 19 is connecting with two pins (B1 and A1), page 7, par [0119-0120]) (see the antenna signal input line 19 is connected to both of the pins A1 and B1 of the plug PL4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Kolsrud with Yoshino, in order to provide the configuration of the cable.  The conversion cable described above has a configuration in which the jack 11 and the plug PL3 are connected to each other through the cable.  On the other hand, the plug PL4 is configured such that no jack 11 (detection switch 13) is provided.  The pins A5 (CC) and 
B5 (VCONN) of the plug PL4 are mutually connected to the pins A12 (GND) and B12 (GND) of the plug PL4 in order to recognize the audio adapter accessory mode, and the RF line for an antenna input use is connected to the pins A1 and B1. Alternatively, the RF line can be connected to one of the pins A1 and B1 for detecting cable easier (see suggested by Yoshino on 7, page 7, par [0119, 0121]).

Regarding claim 7, Kolsrud teaches the processor (158) (fig. 1-2) is configured to determine whether an external electronic device (102/104) is connected to the connector (114) (fig. 1-1, 1-2), based on the external electronic device (102/104) being connected to the connector (114) (fig. 1-1, 1-2, 4-7) determine a kind of the external electronic device (102/104), and based on the kind of the external electronic device being the audio-purpose external electronic device (102-1), determine that the at least two ground pins are pins for antenna signal reception (fig. 1-1, 1-2, 4-7, page par [0028-0030])
 (see the connector interface controller can determine which terminal node of multiple terminal nodes is coupled to the antenna and can activate at least one switch of the switching circuitry to route FM radio signals from the antenna to an FM receiver of the electronic device, and a cabling apparatus that is designed for digital signal propagation can include an antenna for use with terrestrial radio, such as FM radio.  A partially floating antenna wire can be shielded from other wires that carry digital audio data or power to enable the antenna to be sensitive to wireless radio signals.  Further, the cabling apparatus can be implemented to comport with a USB Type-C connector by selectively coupling the antenna to a particular pin of a USB Type-C connector, such as an SBU pin.  An electronic device can be configured to interface with a cabling apparatus and utilize the antenna thereof for radio reception).  

Regarding claims 8 and 20, Kolsrud teaches based on the kind of the external electronic device (102/104) not being the audio-purpose external electronic device, the processor is configured to use the plurality of ground pins ((SBU1/SBU2)/(402-1/402-2/404)) for grounding (fig. 1-1, 1-2, 4-7, page 1, 3, 7-9, par [0008, 0027-0033, 0056-0059, 0066, 0073-0074]) 
(see a device connector of a cabling apparatus includes multiple terminal nodes that are coupled both to a cable of the cabling apparatus and to multiple pins (e.g., interface or connection pins).  The pins of the device connector are configured to be connected to a cabling connector of an electronic device, which likewise comports with the USB Type-C standard.  Thus, the device connector couples the multiple terminal nodes to the pins, and the pins comport with a USB Type-C connection standard.  In such an implementation, an antenna of the cable can be coupled to at least one of two specific pins of a USB Type-C connector.  For instance, the antenna can be coupled to at least one sideband use (SBU) pin (e.g., a first sideband use (SBU1) pin or a second sideband use (SBU2) pin), and A partially floating antenna wire can be shielded from other wires that carry digital audio data or power to enable the antenna to be 
sensitive to wireless radio signals.  Further, the cabling apparatus can be implemented to comport with a USB Type-C connector by selectively coupling the antenna to a particular pin of a USB Type-C connector, such as an SBU pin.  An electronic device can be configured to interface with a cabling apparatus and utilize the antenna thereof for radio reception, apparatus 102 can alternatively be realized 
with functionalities other than, or in addition to, those involving audio, and the electronic device 112 may sense that one or more pins are grounded and may conclude based on the ground sensing that another, 
non-grounded pin is coupled to an antenna.  For instance, in one implementation, the electronic device 112 is configured to determine that one of the first terminal node 402-1 (e.g., the SBU1 pin) or the second terminal node 402-2 (e.g., the SBU2 pin) is coupled to an antenna if the electronic device 112 detects that one (but not both) of the sideband use pins is grounded). 

 	Regarding claims 9 and 15, Kolsrud teaches the connector includes a universal serial bus (USB) type-C receptacle (104) (fig. 4-6, page 1-3, par [0007, 0016, 0023, 0029]). 
 
Regarding claim 11, Kolsrud teaches wherein the audio codec of the audio signal unit (608) is connected to one of a plurality of power supply pins (VBUS/110-3) included in the connector (104) (fig. 4-6, page 7, 9, par [0057, 0060, 0069]) (see the power wire 110-3, and the ground wire 110-4.  The analog audio codec circuitry 608 is provided power via the power wire 110-3 and the ground wire 110-4). 
 
Regarding claim 12, Kolsrud teaches wherein the audio codec of the audio signal unit (608-1) is connected with two of a plurality of signal transmission/reception pins (DP/DN)/(110-1/110-2) included in the connector (104) (fig. 6, page 9, par [0069]) (see the analog audio codec circuitry 608 is coupled to 
the positive audio signal wire 110-1, the negative audio signal wire 110-2, digital audio data and forwards the digital audio data to the DP and DN pins of the USB Type-C plug 406 via the positive audio signal wire 110-1 and the negative audio signal wire 110-2, respectively).
 
Regarding claim 13, Kolsrud teaches the audio signal unit (608/608-1) is separated from a conductive area of the antenna unit (116) (fig. 6, page 8, par [0066]) (see one end of the antenna 116 is floating or uncoupled from the audio endpoint 108-2 and from the analog audio codec circuitry 608). 
 
Regarding claim 14, Kolsrud teaches the antenna signal line (116) is included in a cable (106) of the audio-purpose external electronic device (102) (fig. 1-1, 1-2. 2,  4-6,  page 1, 5-6, 8, par [0012-0014, 0046, 0049, 0062]) (see the antenna 116 of the cable 106) . 
 
Regarding claim 17, Kolsrud teaches wherein at least two ground pins ((SBU1/SBU2)/(402-1/402-2/404)) among the plurality of ground pins are pins (404) positioned to contact at least one antenna pin (SBU1/402-1) included in a connector of the audio-purpose external electronic device (102) based on the connector (114) of the electronic device (112) being connected with the connector (104) of the audio-purpose external electronic device (102) (fig. 1-1, 1-2, 4-6, page 7, par [0056-0059]) (see the first terminal node 402-1 that is tied to the antenna 116 can correspond to, or be coupled to, a first sideband use contact (e.g., an SBU1 or SBU_A pin)). 
But Kolsrud is not clearly teaches the newly added limitation of the connector are set as pins positioned to contact at least two antenna pins included in a connector. 
 However, Yoshino teaches a mobile terminal such as a smartphone or a tablet and uses a connector specified by a USB Type-C standard as a connector (fig. 3A-B, page 2, par [0034]), and 
a plurality of ground pins (A1, A12, B1 and B12)), and the at least two ground pins (A1 and A12) or (B1 and B12) are positioned outermost among a plurality of pins in the connector (fig. 3A-B, 14, page 2-3, par [0040-0067]).  
	Yoshino teaches a plurality of ground pins included in the connector (PL4) are set as pins positioned to contact at least two antenna pins (B1 and A1) included in a connector (PL4) (fig. 14, antenna 19 is connecting with two pins (B1 and A1), page 7, par [0119-0120]) (see the antenna signal input line 19 is connected to both of the pins A1 and B1 of the plug PL4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Kolsrud with Yoshino, in order to provide the configuration of the cable.  The conversion cable described above has a configuration in which the jack 11 and the plug PL3 are connected to each other through the cable.  On the other hand, the plug PL4 is configured such that no jack 11 (detection switch 13) is provided.  The pins A5 (CC) and 
B5 (VCONN) of the plug PL4 are mutually connected to the pins A12 (GND) and B12 (GND) of the plug PL4 in order to recognize the audio adapter accessory mode, and the RF line for an antenna input use is connected to the pins A1 and B1. Alternatively, the RF line can be connected to one of the pins A1 and B1 for detecting cable easier (see suggested by Yoshino on 7, page 7, par [0119, 0121]).

Regarding claim 18, Kolsrud teaches wherein at least one antenna pin (SBU1/402-1) included in the connector (104) of the audio-purpose external electronic device (102) is at least one ground pin ((SBUS1/SBU2)/(402-1/402-2/404)) connected with an antenna (116) signal line among a plurality of ground pins included in the connector of the audio-purpose external electronic device (104) (fig. 4-6, page 7, par [0056-0059]) (see the first terminal node 402-1 that is tied to the antenna 116 can correspond to, or be coupled to, a first sideband use contact (e.g., an SBU1 or SBU_A pin).  The second terminal node 402-2 that is tied to the ground node 404 can correspond to, or be coupled to, a second sideband use contact (e.g., an SBU2 or SBU_B pin), and first terminal node 402-1 (e.g., the SBU1 pin) or the second terminal node 402-2 (e.g., the SBU2 pin) is coupled to an antenna if the electronic device 112 detects that one (but not both) of the sideband use pins is grounded.). 
 
Regarding claim 19, Kolsrud teaches wherein connecting to the communication circuit includes: determining whether an external electronic device (102) is connected to the connector (114) (fig. 1-1, 1-2, 4-7, page 1, par [0009]) (see determining a first terminal node of multiple terminal nodes that is coupled to an antenna of a cabling apparatus);  
determining a kind of the external electronic device based on the external electronic device being connected to the connector (114) (fig. 1-1, 1-2, 4-7, page 1, 7, 10, par [0009, 0058-0059, 0066, 0080-0086]) (see the analysis may include, for example, sensing a ground potential or determining a radio signal exists or detecting an impedance level.  During the analysis, the cabling connector 114 is coupled to a device connector 104 of the cabling apparatus 102.  Based on the analysis, a first terminal node 714 of the multiple terminal nodes is identified as being coupled to the antenna 116 of the cabling apparatus 102); and based on the kind of the external electronic device being the audio-purpose external electronic device (102), connecting the at least two ground pins ((SBUS1/SBU2)/(402-1/402-2/404)) among the plurality of ground pins (((SBUS1/SBU2)/(402-1/402-2/404) 404) to the communication circuit (172) (fig. 1-1, 1-2, 4-7, page 1, 7, 10, par [0009, 0058-0059, 0066, 0080-0086]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        
May 30, 2021